of some of the actuarial assessments, the record supports the district
                    court's implicit conclusion that the evaluator's opinion was based on
                    "currently accepted standards of assessment." NRS 176A.110(1)(a); see
                    Blackburn, 129 Nev. at , 294 P.3d at 426-27. Accordingly, we conclude
                    that the district court did not abuse its discretion, see id. at    , 294 P.3d
                    at 427, and we
                                      ORDER the judgment of conviction AFFIRMED.




                         z_t.-ci9-1                                                         J.
                    Douglas                                     Saitta


                    cc: Hon. David A. Hardy, District Judge
                         Washoe County Public Defender
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                           2
(0) 1947A     tf0
                                                                                   7,